Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Hammad (US 20140074637) discloses a type of transmission to a communications terminal of a user of a receipt relating to a payment transaction during implementation of a payment transaction, with a server building a data structure from the transaction, determining a resource address from a receipt, and inserting the resource address into a record of a data structure.
Bouda (US 20180047023) discloses a payment server that communicates to a payment terminal which can then communicate with a user terminal.  
Yeri (US 20130325697) discloses that triggers can be formed on the basis of captured data. 
Ortiz-Yepes, D., in “A Review of Technical Approaches to Realizing Near-Field Communication Mobile Payments” discloses several different approaches to store payment keys and execute payment application on a mobile phone during an NFC process. 
The above in combination fails to teach or disclose building an NDEF Record according to a hashed and encrypted identifier, determining a tiny resource-locating address with a receipt for a transaction with a payment terminal building a receipt, inserting the tiny-resource locating address into a payload field of the NDEF record.

For these reasons, the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

	/BRANDON M DUCK/             Examiner, Art Unit 3691                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691